DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 10) in the reply filed on 06/16/2022 is acknowledged.  Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement filed 03/09/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Particularly, there are no copies of documents crossed out in the IDS.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "38" in par. 0047 line 7 of the specification as filed and "36" everywhere else have both been used to designate “the body”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “82” twice in par. 0067; “S600”, “S700”, “S800” and “S900” in par. 0070 - 0071.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: par. 0056 in line 5 states “FIG. 6 shows”, it should state “FIG. 5 shows”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170124836 (Chung).
Regarding claim 1, Chung teaches “A system for establishing and maintaining a communications network (shown in FIG 5 with corresponding description), the system comprising:
a main communication radio configured to be operated from a base location (Fig. 5 and par. 0105: A mobile command center 228 may be utilized) in or near a signal deprived environment (Par. 0120: a weaker and/or slower connection which may be not satisfactory for locating, tracking, and communicating with personnel deployed in structure 200 under conditions that may be hazardous and/or dangerous.)
one or more personnel radios configured to be carried by a corresponding number of personnel operating within the signal deprived environment (par. 0061: Personnel electronic monitor device (PEMD) 100 may be carried at any convenient location on the wearer 30. Par. 0070);
a plurality of wireless communication devices configured to be carried by the personnel (Par. 0069: Where personnel are to deploy portable WiFi ad hoc network nodes or similar devices, those devices may be carried in a pouch 50 or other container 50 that is carried or worn by personnel, e.g., attached to a belt or elsewhere on their person or equipment. Par. 0115: Relay devices 250A may be prepared in sets each having a predetermined number of relay devices 250A as appropriate for the deployment plan, e.g., four sets of 10 relay devices 250A that can be carried in a pouch 50 carried by a responder, e.g., on his equipment belt,),
wherein each of the plurality of wireless communication devices can be selectively deployed as a deployed device within the signal deprived environment by the personnel, from the base location (Par. 0152: Upon arrival at the site, response personnel are deployed 538 in accordance with the operating plan developed 530 with at least some of the response personnel assigned for deploying 530 portable relay devices 250A as they move into and about the site, e.g., near stairways 200S and elevators 200E and in hallways 200H and other passages, and activating 540 the portable relay devices 250A as they are deployed in such locations), or automatically through wireless communication with the base location based on a signal strength of a monitored signal falling to or below a minimum signal threshold, and
wherein the communications network is established and/or maintained between the main communication radio and the one or more personnel radios and/or between the one or more personnel radios through any one or more of the deployed devices of the plurality of wireless communication devices (paragraph 0153: The in-place relay devices 250 and the deployed portable relay devices 250A cooperate for relaying communications between PEMDS 100 and command centers 228, 246 and/or central facility 310 as personnel operate at the site 200.).”
Regarding claim 3, Chung teaches “wherein each of the deployed devices of the plurality of wireless communication devices is configured to be manually activated when deployed (Par. 0152: Upon arrival at the site, at least some of the response personnel assigned for deploying 530 portable relay devices 250A as they move into and about the site, and activating 540 the portable relay devices 250A as they are deployed. In other words, it is personnel who activates the portable relay devices 250A, which means “manually”).”
Regarding claim 8, Chung teaches “wherein the one or more personnel radios is equipped with one or more of video communication capability, audio communication capability, sensor capability, light emitting capability, and/or infra-red illumination or video capability (paragraph 0070: When PEMD 100 employs transducers 120, 130, 168 that can provide audible and/or visible notifications and/or receive visual and/or audible inputs, it provides PEMD 100 with the capability of two-way communication in substantially real time, e.g., of images and/or voice communication).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090247070 (Baraz) in view of US 20170124836 (Chung).
Regarding claim 1, Baraz teaches “A system for establishing and maintaining a communications network (shown in FIG 2 with corresponding description), the system comprising:
a main communication radio configured to be operated from a base location (paragraphs 0048, 0079 and 0081: A mobile command centre 230 having radio communication 232) in or near a signal deprived environment (paragraph 0048: areas of marginal radio reception 236 which is near the mobile command center 230)…”
“…a corresponding number of personnel operating within the signal deprived environment (paragraph 0048: an emergency service worker 240. Paragraph 0079: an emergency service worker 240, a fireman in the example of FIG. 2, enters a building 200 and moves away from the central command unit 230 into a location 236 where the signal strength falls below a trigger level);
a plurality of wireless communication devices configured to be carried by the personnel (paragraph 0079: in operation, the portable radio repeaters 300 are loaded into a portable multi-unit magazine 500, which is carried by a user, such as an emergency service worker 240),
wherein each of the plurality of wireless communication devices can be selectively deployed as a deployed device within the signal deprived environment by the personnel, from the base location, or automatically through wireless communication with the base location based on a signal strength of a monitored signal falling to or below a minimum signal threshold (paragraphs 0079 – 0082: The emergency service worker enters a building 200 and moves away from the central command unit 230. Radio signals 232 transmitted by the command unit, are monitored by the portable radio repeater 300, located in the ejection position of the portable magazine 500. When the user moves into a location 236 where the signal strength falls below a trigger level, the repeater switches to an active repeat mode, and is automatically ejected from the portable magazine 500. The ejected portable radio repeater, which was in passive mode and configured to monitor received signal strength, now switches into full power normal repeater mode, transmitting/receiving signals to the next portable radio repeater 300 in the portable magazine 500 as well as other mobile/portable units in its vicinity. The portable radio repeater 300 remains in this location acting as a booster for the signals 232 generated by the Command centre 230. This process repeats itself each time the received signal strength at the users' current location falls below the threshold level. When the signal strength from the last (previously ejected) portable radio repeater, falls below a given threshold, as the user moves through the building, a further portable radio repeater 300 is automatically ejected out of the portable magazine 500. In this manner, portable radio repeaters are automatically placed (ejected) at locations where the radio coverage is weak.), and
wherein the communications network is established and/or maintained between the main communication radio and the one or more personnel radios and/or between the one or more personnel radios through any one or more of the deployed devices of the plurality of wireless communication devices (paragraph 0080: transmitting/receiving signals to the other mobile/portable units in its vicinity. Paragraph 0081: The portable radio repeater 300 then remains in this location acting as a booster for the signals 232 generated by the Command centre 230 or relayed by a previously ejected portable radio repeater. Paragraph 0022: a portable radio repeater network may be dynamically created when an emergency service person is traversing through an emergency site having adverse communication conditions. Also paragraph 0042).”

Although Baraz at least implies that the emergency personnel 240 in addition to carrying portable radio repeaters 300 also carries their own personnel radio for communication with the command center (see paragraph 0048: The command centre, used to coordinate the activities of the service personnel 240. This can be done only through the radio communication so that the personnel 240 presumably carries their own personnel radio), Baraz is not explicit on this feature of “one or more personnel radios configured to be carried by” the personnel.

Chung also teaches a personnel tracking and monitoring system and method (see abstract). The system is shown in FIG 4 – 5 with corresponding description.  Just like in Baraz’s system, in Chung there is a mobile command center 228 (par. 0105) which communicates with the personnel electronic monitor device (PEMD) 100 carried at any convenient location on the wearer 30 (par. 0061, 0070).  Par. 0153: The in-place relay devices 250 and the deployed portable relay devices 250A cooperate for relaying communications between PEMDS 100 and command centers 228, 246 and/or central facility 310 as personnel operate at the site 200.
Thus, Chung teaches “one or more personnel radios configured to be carried by” the personnel so that “the communications network is established and/or maintained between the main communication radio and the one or more personnel radios”. In other words, Chung explicitly teaches the feature which appears to be implicitly present in, but not explicitly disclosed by Baraz.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to equip the personnel disclosed by Baraz with the “one or more personnel radios” for communication with the command center through plurality of repeaters, as disclosed by Chung. Doing so would have provided the means for the emergency personnel to communicate with the command center and simply explicitly disclosed what appears to be implicitly present in Baraz.

Regarding claim 2, Baraz teaches “wherein each of the deployed devices of the plurality of wireless communication devices automatically activates when deployed (paragraph 0056: the portable radio repeater 300 monitors the signal strength of a signal 232 of FIG. 2, and when the signal level drops below a pre-defined threshold as identified by the RSSI circuitry 112 in FIG. 1, the controller 114 switches the portable radio repeater operating mode to an active `repeater` mode. The portable radio repeater 300 then amplifies and re-transmits the received radio signal 232. Paragraph 0079: When the user moves into a location 236 where the signal strength falls below a trigger level, the repeater switches to an active repeat mode, and is automatically ejected from the portable magazine 500 (“automatically activates when deployed”).).”
Regarding claim 4, Baraz teaches “further comprising: a dispensing device carried by the personnel (paragraph 0070 and FIG 5 with corresponding description: a portable magazine 500 for storing multiple portable radio repeaters 300), the dispensing device configured to hold and/or selectively eject or dispense the plurality of wireless communication devices (paragraph 0070: The portable magazine 500 holds multiple portable radio repeaters 300 and has at least one dispensing mechanism 510, 515, 520 and at least one ejection opening 525, via which portable radio repeaters 300 may be ejected from the portable magazine 500.).”
Regarding claim 5, Baraz teaches “wherein the dispensing device includes a magazine holding the plurality of wireless communication devices (paragraph 0070: The portable magazine 500 holds multiple portable radio repeaters 300).”
Regarding claim 7, Baraz teaches “wherein a spent magazine can be reloaded on the dispensing device with a plurality of wireless communication devices (paragraph 0079: in operation, the portable radio repeaters 300 are loaded into a portable multi-unit magazine 500).”
Regarding claim 8, Baraz in combination with Chung teaches or fairly suggests “wherein the one or more personnel radios is equipped with one or more of video communication capability, audio communication capability, sensor capability, light emitting capability, and/or infra-red illumination or video capability (Chung, paragraph 0070: When PEMD 100 employs transducers 120, 130, 168 that can provide audible and/or visible notifications and/or receive visual and/or audible inputs, it provides PEMD 100 with the capability of two-way communication in substantially real time, e.g., of images and/or voice communication).”
Regarding claim 9, Baraz teaches “wherein a signal reduction of the monitored signal is determined based on monitoring Signal-to-Noise Ratio (SNR), signal strength, signal bandwidth, Radio Signal Strength Indicator (RSSI) (paragraph 0046: The receiver chain may include received signal strength indicator (RSSI) circuitry 112. Paragraph 0056: the portable radio repeater 300 monitors the signal strength of a signal, and when the signal level drops below a pre-defined threshold as identified by the RSSI circuitry 112 in FIG. 1, the controller 114 switches the portable radio repeater operating mode from a passive mode to an active `repeater` mode.), or any combination thereof.”
Regarding claim 10, Baraz teaches “wherein one of the plurality of wireless communication devices is configured to provide a signal or prompt that the signal strength of the monitored signal has fallen to or below the minimum signal threshold (“signal” is interpreted as “anything that serves to indicate, warn, direct, command, or the like, as a light, a gesture, an act, etc.” according to https://www.dictionary.com/browse/signal. With this in mind, paragraph 0080: the first portable radio repeater 300 in the portable magazine 500 is ejected automatically when the received signal strength drops below a pre-determined threshold. Therefore, visible and hearable step of ejection of the portable radio repeater which happens upon detection of the received signal strength dropping below the threshold serves as claimed “provide a signal” “that the signal strength of the monitored signal has fallen to or below the minimum signal threshold”. Alternatively, paragraph 0038: the dispensing mechanism may comprise a radio signal detector capable of detecting when one portable radio repeater switches to an active mode of operation, and dispensing the portable radio repeater in response thereto. Paragraph 0073: the portable magazine monitoring means detect when the portable radio repeater switches from the passive to the active mode of operation. If a transmission is detected on one or more pre-defined frequencies, the mechanism may cause the portable radio repeater to be ejected automatically.  Paragraph 0080: A detector located within the portable magazine detects this switch over and ejects the portable radio repeater 300. Therefore, “configured to provide a signal” is actually the signal that the repeater starts to transmit.).”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090247070 (Baraz) in view of US 20170124836 (Chung) as applied to claim 5 above, and further in view of information well known in the art as may be evidenced by either US 20180073826 (Kunz) or US 20190125361 (Shelton).
Regarding claim 6, Baraz does not teach “wherein a spent magazine can be replaced on the dispensing device with a loaded magazine.”
However, replacing spent magazines (with whatever objects they hold) with a loaded magazine on the dispenser is well known in the art as may be evidenced by Kunz, paragraph 0007 (“simply replacing an empty magazine with a fully loaded one”) or Shelton, paragraph 2299 (“After all of the clips 70654 have been spent, the rotatable clip magazine 70650 can be replaced with another rotatable clip magazine 70650 containing a full complement of clips.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known in the art capability of replacing spent magazine in its entirety with a magazine which is fully loaded in the system of Baraz. Doing so would have allowed to quickly refill the dispenser with new supply of repeaters without refueling an empty magazine with repeaters one by one.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4152647.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648